Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/28/2021 has been entered.
Status of the Claims
Claims 1-9 and 20-38 are withdrawn from consideration as non-elected claims, claims 10-19 remains for examination, wherein claim 10 is an independent claim. 
Previous Rejections/Objections
Previous rejection of Claim(s) 10-14, 16-17, and 19 under 35 U.S.C. 103(a) as being unpatentable over Natsumeda et al (US 8,421,292 B2, listed in IDS filed on 9/10/2019, thereafter US’292) in view of Shoji et al (US-PG-pub 2013/0092867 A1, thereafter PG’867) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 09/28/2021.
Previous rejection of Claim(s) 15 and 18 under 35 U.S.C. 103(a) as being unpatentable over US’292 in view of PG’867, and further in view of Machida et al (US-
In view of the reconsideration and newly recorded reference(s), a new ground rejection is listed as following:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 10-14, 16-17, and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Natsumeda et al (US 8,421,292 B2, listed in IDS filed on 9/10/2019, thereafter US’292) in view of Suzuki et al (US 8002906 B2, thereafter US’906) evidenced by Tung et al (US 2009/0321210 A1, thereafter PG’210).
Regarding claim 10, US’292 teaches an R--Fe--B based rare-earth sintered magnet including a light rare-earth element RL (at least one of Nd and Pr) as a major rare-earth element R with crystal grains, and partially includes a high coercivity portion in which a heavy rare-earth element RH (at least one element selected from the group consisting of Dy, Ho and Tb) is diffused in a relatively higher concentration than in the other portion (abstract and Col.1, lns.6-12 of US’292). US’292 specify that “the heavy rare-earth element RH may be deposited on both ends 2X14B phase as a main phase, and a grain boundary phase surrounding peripheries of the grains, in which R may include Nd and X is Fe or Fe with a part being substituted by Co. An element RH is more concentrated in the grain boundary phase than in the grains, in which the element RH is at least one element selected from the group consisting of Dy, Tb and Ho (Abstract and claims of US’906). US’906 specify applying RH metal powder in an organic solvent having a low water content and spraying the resulting dispersion on the surface of the R--X--B-based material (Col.10, lns.59-62 of US’906), which is a cold spraying process, and US’906 provides examples with Dy as the RH material (examples # 1-3 in table 1 and examples #7-12 in table 2 of US’906). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the cold spraying Dy-included coating as demonstrated by US’906 to manufacturing the magnet of US’292 since US’906 specify that cold spraying is suit for surface coating of the magnetic material and it enables omitting the mixing step and has the advantage over the powder mixing method (Col.10, lns.50-65 of US’906). Applying a metal powder in an organic solvent and 
Regarding claims 11-13, US’292 specify the magnet body is a sintered Nd2Fe14B alloy (Abstract, claim 5, Background of the invention, and examples of US’292).
Regarding claim1 14, US’292 specify a heavy rare-earth element RH including Dy is diffused in a relatively higher concentration than in the other portion (abstract and Col.1, lns.6-12 of US’292) and it performed a grain boundary diffusion (Col.4, lns.28-44 and Col.6, lns.42-67 of US’292).
Regarding claims 16-17, forming a shell layer along diffused grain boundaries is considered as a feature fully depend on the magnetic materials and performing process. US’292 teaches a same sintered Nd2Fe14B alloy spray coated by the same Dy layer (Abstract, claim 5, Background of the invention, and examples of US’292) and performing the same grain boundary diffusion (Col.4, lns.28-44 and Col.6, lns.42-67 of US’292) as recited in the instant invention, the claimed shell layer .

Claims 15 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over US’292 in view of US’906 evidenced by PG’210, and further in view of Machida et al (US-PG-pub 2007/0034299, thereafter PG’299) .
Regarding claim 15, US’292 in view of US’906 evidenced by PG’210 does not specify the distribution of the diffused Dy within the grains. PG’299 teaches a magnet has a grain boundary layer in which rare earth elements, such as dysprosium, are distributed by diffusion (Abstract, examples, and claims of PG’299). PG’299 provides EPMA image of Dy element distribution after diffusion treatment and most of the diffused Dy distributing on the grain boundary as shown in the Figure 1 (a) of PG’299. PG’299 provides examples with diffused 1-8 mass% Dy related to the Hcj and Br properties of the magnet (Fig.2-3 of PG’299). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the distribution of the diffused Dy as demonstrated by PG’299 for the magnet of US’292 in view of US’906 evidenced by PG’210 in order to obtain high coercive force or a high residual magnetic flux density (Abstract, Fig.1-3, and examples of PG’299).
m (Fig.1 of PG’299), which overlaps the claimed shell thickness (cl.18). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the shell thickness of Dy-included phases as demonstrated by PG’299 for the magnet of US’292 in view of US’906 evidenced by PG’210 in order to obtain high coercive force or a high residual magnetic flux density (Abstract and examples of PG’299).
Regarding claim 19, PG’299 specify forming element M film with thickness of the is 0.02 m to 50 m and preferably 0.5 m to 20 m (par.[0054] of PG’299), which overlapping the claimed deposition thickness of the layer of Dy between 1-5 m as recited in the instant claim. Overlapping in layer thickness creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 10-19 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-57 of copending application No. 15/742,460 (updated, PG-Pub: 2018/0197665 A1).  

This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Response to Arguments
Applicant’s arguments to the art rejection to Claims 10-19 have been considered but they are moot in view the new ground rejection as stated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734